Name: Commission Regulation (EEC) No 252/84 of 31 January 1984 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 2. 84 Official Journal of the European Communities No L 30/27 COMMISSION REGULATION (EEC) No 252/84 of 31 January 1984 fixing the rate of the additional aid for dried fodder and Article 104 of the Act of Accession of Greece to the information at present available to the Commis ­ sion that the amount of the additional aid at present in force should be altered as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 1 . The rate of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation . 2 . The amount of the subsidy and in the case of advance fixing for April , May, June, July, August and September 1984, will , however, as for dried fodder, be confirmed or replaced as from 1 February 1984 to take into account the guide price which is fixed for these products for the 1984/85 marketing year. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1220/83 (2), and in particular Article 5 (3) thereof, Whereas the amount of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 was fixed by Regulation (EEC) No 2466/83 (3), as last amended by Regulation (EEC) No 3733/83 (4) ; Whereas, in the absence of the guide price for the 1984/85 marketing year for dried fodder and in the case of advance fixing for April , May, June, July, August and September 1984, the amount of subsidy on these products has been obtainable only on the basis of the guide price for April , May, June, July, August and September 1983 ; whereas, therefore, this amount may be applied on a temporary basis and should be confirmed or replaced when the guide price for the 1984/85 marketing year is known ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2466/83 Article 2 This Regulation shall enter into force on 1 February 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 January 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 142, 30 . 5 . 1978 , p. 1 . (2) OJ No L 132, 21 . 5 . 1983 , p. 29 . (3) OJ No L 243, 1 . 9 . 1983 , p. 37 . (4) OJ No L 370, 31 . 12 . 1983 , p . 35 . . 2 . 84No L 30/28 Official Journal of the European Communities ANNEX to the Commission Regulation of 31 January 1984 fixing the rate of the additional aid for dried fodder Additional aid applicable from 1 February 1984 to dried fodder (ECU/ tonne) Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 0 0 Additional aid in case of advance fixing for the month of : \ (ECU/tonne) March 1984 0 0 April 1984 (') 0 0 May 1984 (') 0 0 June 1984 (') 0 0 July 1984 (') 0 0 August 1984 00 0 0 September 1984 (')0 0 0 October 1 984 (3) 0 0 (') Subject to the fixing for the 1984/85 marketing year of the guide price for dried fodder and of the percentages mentioned in Article 5 of Regulation (EEC) No 1117/78 . (2) Subject to the fixing for the marketing year 1984/85 of the threshold price for barley. (3) In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 . f